

115 HR 6530 IH: No NATO Withdrawal Act
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6530IN THE HOUSE OF REPRESENTATIVESJuly 25, 2018Mr. Panetta (for himself and Mr. Knight) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the use of funds to withdraw the United States from the North Atlantic Treaty
			 Organization, and for other purposes.
	
 1.Short titleThis Act may be cited as the No NATO Withdrawal Act. 2.FindingsCongress finds that:
 (1)The North Atlantic Treaty Organization (NATO), which came into being through the North Atlantic Treaty, which entered into force on April 4, 1949, between the United States of America and the other founding members of the North American Treaty Organization, has served as a pillar of international peace and stability, a critical component of United States security, and a deterrent against adversaries and external threats.
 (2)The House of Representatives affirmed in H. Res. 397, on June 27, 2017, that— (A)NATO is one of the most successful military alliances in history, deterring the outbreak of another world war, protecting the territorial integrity of its members, and seeing the Cold War through to a peaceful conclusion;
 (B)NATO remains the foundation of United States foreign policy to promote a Europe that is whole, free, and at peace;
 (C)the United States is solemnly committed to the North Atlantic Treaty Organization’s principle of collective defense as enumerated in Article 5 of the North Atlantic Treaty; and
 (D)the House of Representatives— (i)strongly supports the decision at the NATO Wales Summit in 2014 that each alliance member would aim to spend at least 2 percent of its nation’s gross domestic product on defense by 2024;
 (ii)condemns any threat to the sovereignty, territorial integrity, freedom and democracy of any NATO ally; and
 (iii)welcomes the Republic of Montenegro as the 29th member of the NATO Alliance. (3)On July 12, 2018, Speaker Ryan stated that NATO is indispensable. It is as important today as it ever has been..
 3.Sense of CongressIt is the sense of Congress that— (1)the President shall not unilaterally withdraw the United States from NATO; and
 (2)the case Goldwater v. Carter is not controlling legal precedent with respect to the unilateral withdrawal of the United States from a treaty.
 4.Statement of policyIt is the policy of the United States— (1)to remain a member in good standing of NATO;
 (2)to reject any efforts to withdraw the United States from NATO, either directly or through condemnation of the organization; and
 (3)to continue to work with NATO members to ensure each country spends at least 2 percent of its gross domestic product on defense spending, at least 20 percent of which should be for procurement.
 5.Prohibition on the use of funds to withdraw from NATONotwithstanding any other provision of law, no funds are authorized to be appropriated, obligated, or expended to take any action to withdraw the United States from the North Atlantic Treaty, done at Washington, DC on April 4, 1949, between the United States of America and the other founding members of the North American Treaty Organization.
		6.Report on the military and security ramifications of NATO
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Defense, in concurrence with the Secretary of State, shall submit to the appropriate congressional committees a report that includes each of the following:
 (1)The number of NATO forces committed to operations in which the United States participates. (2)The number of NATO forces killed in the previous year during the course of such operations.
 (3)An assessment of the impact on United States readiness in the event that the Armed Forces were required to fill positions vacated by NATO as a result of the withdrawal of the United States from that organization.
 (4)A description of defense spending levels of NATO member states tracing the trajectory over the last five years and future projections.
 (b)FormThe report required by subsection (a) shall be submitted in unclassified form but may contain a classified annex.
 (c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Affairs, the Committee on Armed Services, the Committee on Appropriations, and the Permanent Select Committee on Intelligence of the House of Representatives; and
 (2)the Committee on Foreign Relations, the Committee on Armed Services, the Committee on Appropriations, and the Select Committee on Intelligence of the Senate.
				